Citation Nr: 1605777	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  00-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis and strain.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis and strain.

3.  Entitlement to a rating in excess of 10 percent for post-operative hammertoes, left second toe.

4.  Entitlement to a rating in excess of 10 percent for post-operative hammertoes, right second toe.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in a separate decision).


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a March 2013 rating decision, service connection was denied for a psychiatric disorder, and the Veteran did not perfect an appeal.  Nevertheless, in a May 2015 affidavit, the Veteran asserted that he was unemployable, at least in part, due to symptoms of depression, bad moods, low energy, lack of desire to do anything, problems with authority, poor impulse control, anger, and difficulty getting along with people, all of which he claimed was secondary to his service-connected physical disabilities.  Thus, the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities, has been raised by the record subsequent to the March 2013 rating decision, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in a separate decision because the attorney representing the Veteran on that issue has limited representation, which does not include the above-captioned issues.


REMAND

In February 2009, the Veteran filed claims of entitlement to increased ratings for degenerative arthritis and strains of the knees and post-operative hammertoes, which were denied in a March 2011 rating decision.  Thereafter, the Veteran perfected an appeal.

In October 2012, the Veteran filed claims of entitlement to temporary total disability ratings for surgeries relating to his "service-connected left leg and foot" disability and "service-connected right leg and foot" disability, which were denied in an October 2013 rating decision.  VA treatment records indicate that in November 2011 and August 2012, the Veteran underwent lower extremity nerve decompression surgeries for lower limb nerve entrapment, peripheral neuropathy, and tarsal tunnel syndrome.  Although service connection is not currently in effect for any disability relating to a lower extremity nerve disorder, the Veteran continues to assert that his nerve decompression surgeries and residuals thereof, are manifestations of his service-connected leg and foot disabilities.  

The Veteran received VA examinations pursuant to the above-captioned increased rating claims in December 2010 and March 2011.  However, a review of those examination reports reveals no discussion of the above-referenced neurological symptoms.  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination and obtain an opinion as to whether any lower extremity nerve disorder is a manifestation of the Veteran's service-connected degenerative arthritis and strain of the knees and/or post-operative hammertoes.  If not, the examiner must provide an opinion as to whether it is possible to differentiate between the symptoms and resulting functional limitation caused by the Veteran's service-connected disabilities and nonservice-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected left and right knee disorders and to obtain an opinion as to whether any lower extremity nerve disorder is a manifestation of the Veteran's service-connected degenerative arthritis and strain of the knees.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  

The examiner must conduct full range of motion studies on the service-connected right and left knees.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right and left knee disorders.  

The examiner must also provide an opinion as to whether any lower extremity nerve disorder is a manifestation of the Veteran's service-connected degenerative arthritis and strain of the knees.  If not, the examiner must provide an opinion as to whether it is possible to differentiate between the symptoms and resulting functional limitation caused by manifestations of the Veteran's service-connected knee disabilities and manifestations of nonservice-connected disabilities.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected post-operative hammertoes, left and right second toes and to obtain an opinion as to whether any lower extremity nerve disorder is a manifestation of the Veteran's service-connected post-operative hammertoes.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  

All pertinent symptomatology must be reported.  The examiner must also provide an opinion as to whether any lower extremity nerve disorder is a manifestation of the Veteran's service-connected post operative hammertoes.  If not, the examiner must provide an opinion as to whether it is possible to differentiate between the symptoms and resulting functional limitation caused by manifestations of the Veteran's service-connected postoperative hammertoes and manifestations of nonservice-connected disabilities.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

